ORDER
PER CURIAM.
Charlene J. Foeste (hereinafter, “Mother”) appeals from the trial court’s judgment dissolving her marriage to Mark W. Foeste (hereinafter, “Father”). Mother claims the trial court erred in its determination of custody of their minor child. Mother claims the trial court abused its discretion, failed to provide for the minor child’s best interest, and made findings against the weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).